United States Court of Appeals
                     For the First Circuit


Nos. 05-2650
     05-2651
     05-2652
     05-2839


                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JOSÉ RIVERA CALDERÓN,
                      JESÚS POMALES-PIZARRO,
                     LEONARDO RIVERA TORRES,
                        LUIS ROSARIO-RIVAS,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on August 26, 2009 is
amended as follows:

          On the cover page, between "Chief" and "Division",
     replace "Appellant" with "Appellate".